IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 451 EAL 2018
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
BRAHIM SMITH,                                 :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 26th day of February, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Did not the Superior Court err in finding the evidence sufficient to convict
      Petitioner for violating 18 Pa.C.S.A. §6105 because he was specifically
      convicted under §6105(c), and the Commonwealth failed to prove that he
      was a “fugitive from justice” as that term is meant in §6105(c)?